Citation Nr: 0702301	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  99-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to an increased rating for postoperative 
scarring on the right side of the neck, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for cervical 
tuberculous lymphadenitis, inactive, currently evaluated as 
30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO.

In January 2003, the Board awarded a 30 percent rating for 
service-connected inactive cervical tuberculous 
lymphadenitis.  The Board also denied the veteran's claim for 
an increased (compensable) rating for malaria, an increased 
rating for postoperative scarring on the right side of the 
neck in excess of 10 percent, and entitlement to TDIU.

Thereafter, the veteran appealed the Board's January 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, the veteran's then-
appointed representative and VA General Counsel filed a joint 
motion to vacate that part of the Board's January 2003 
decision that denied an increased (compensable) rating for 
malaria, an increased rating for postoperative scarring on 
the right side of the neck in excess of 10 percent, an 
increased rating for residuals of inactive cervical 
tuberculous lymphadenitis in excess of 30 percent, and 
entitlement to TDIU.  By an Order dated in November 2003, the 
Court vacated the Board's decision on these issues, and 
remanded the matter to the Board for readjudication.  

The Board, in turn, remanded the case to the RO in June 2004 
with instructions to take specific actions to comply with the 
Court's Order.  The RO implemented the Board's 30 percent 
disability award for residuals of inactive cervical 
tuberculosis lymphadenitis based on neck pain.  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service-connected malaria is inactive and 
is without residuals such as liver or spleen damage.

2.  The veteran's service-connected postoperative scarring on 
the right side of the neck is small, well-healed, and 
superficial; it is not poorly nourished, tender, painful, 
unstable, or productive of any functional limitation; there 
is no more than one characteristic of disfigurement, and it 
is no more than moderately disfiguring.

3.  The evidence of record shows no recurrence of cervical 
lymph gland tuberculosis; and no residuals related to neck 
pain or limitation of range of motion of the cervical spine.

4.  The veteran was last employed as a welder in 1987.

5.  The medical evidence of record does not show that the 
veteran's service-connected disabilities are of such nature 
and severity as to prevent him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for malaria is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.7, 4.27, 4.88b (Diagnostic Code 6304 
(2006).

2.  An increased rating for postoperative scarring on the 
right side of the neck is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2006).

3.  An increased rating for service-connected inactive 
cervical tuberculous lymphadenitis, currently rated as 30 
percent disabling, is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287, 5290 (2003); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.27, 4.71a, 
Diagnostic Code 5290, 4.89, 4.117, Diagnostic Code 7710 
(2006). 

4.  The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, June and December 2004, and June 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of previous remands and 
RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the specific benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a SSOC reporting the results 
of its reviews of each issue, and the text of the relevant 
portions of the VA regulations.  The veteran was apprised of 
the criteria for assigning disability ratings or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also apprised of the 
changes in the criteria for evaluating disabilities related 
to the skin and the cervical spine.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II.  Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Malaria

With respect to the veteran's claim for a compensable rating 
for malaria, the Board notes that the veteran's service-
connected malaria is currently evaluated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2006).  Service connection for malaria 
has been in effect since December 1944.  Malaria is evaluated 
as 100 percent disabling when it is an active disease.  38 
C.F.R. § 4.88b, Diagnostic Code 6304.  Thereafter, residuals 
such as liver or spleen damage are evaluated under the 
appropriate system.  See 38 C.F.R. § 4.88b, Note following 
Diagnostic Code 6304.  The diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears.  
Id.  Relapses must also be confirmed by the presence of 
malarial parasites in blood smears.  Id.

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage.  When examined by VA in July 
2000, the examiner found no clinical or laboratory evidence 
of the malaria process, and provided a diagnosis of malaria 
that had resolved.  Further review of the evidence reveals 
that VA outpatient treatment reports, current through June 
2006, fail to establish any relapses or residuals of malaria, 
or the presence of liver or spleen damage.  Moreover, 
malarial parasites in blood smears have not been identified.

On remand, the veteran was afforded another malaria-related 
VA examination in January 2005, which yielded similar 
results.  There was no trace of malaria in blood smears, and 
recent blood work revealed normal white cell count and normal 
liver function tests.  The examiner concluded that there was 
no evidence of active malaria, and no residuals.  

The veteran contends that he suffers residuals of the malaria 
he incurred during his active service during World War II.  
While the veteran is competent as a lay person to describe 
any symptoms he experiences, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the presence of active 
malaria or residuals thereof.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions in this regard 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
the veteran's inactive malaria, and the claim is therefore 
denied.  

B.  Neck Scarring

The RO originally granted the veteran's claim of service 
connection for postoperative scarring on the right side of 
the neck in December 1944.  The Board notes at the outset 
that, because the 10 percent rating for service-connected 
postoperative scar on the right side of the neck has been in 
effect for at least 20 years--in fact, since August 1949--
that rating is protected and not subject to being reduced 
unless there is evidence of fraud.  38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951(b) (2006).

The veteran's 10 percent disability rating for postoperative 
scar on the right side of the neck has been considered under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800, 
which pertain to disfiguring scars of the head, face, or 
neck.  

During the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).  The veteran was apprised of the changes by 
letter in October 2002.  Because the changes became effective 
during the pendency of the claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Under the pertinent criteria in effect prior to August 30, 
2002, disfiguring scars of the head, face, or neck warrant a 
noncompensable rating when they are slight.  38 C.F.R. § 
4.118 (Diagnostic Code 7800) (2002).  A 10 percent rating is 
assigned when such scars are moderate and disfiguring.  Id.  
A severe scar warrants a 30 percent evaluation, especially if 
it produces a marked or unsightly deformity of the eyelid, 
lip, or auricle.  Id.  A complete or exceptionally repugnant 
deformity on one side of the face or marked or repugnant 
bilateral disfigurement warrants a 50 percent evaluation.  
Id.

The Board notes that words such as "moderate" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  Webster's New World Dictionary, 
Third College Edition (1988), 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id. at 828.  

After August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised criteria for Diagnostic Code 7800, a 10 
percent rating is warranted when there is one characteristic 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent disability 
rating is warranted.  Id. A 50 percent rating is warranted 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  Id.  An 80 percent rating 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.  Id.  
Tissue loss of the auricle is to be rated under Diagnostic 
Code 6207.  Id.  Superficial unstable scars and superficial 
painful scars warrant 10 percent ratings.  Id.

The Board must first address whether the current or revised 
rating criteria should be applied.  See VAOPGCPREC 7-2003.  
To that end, the Board finds that the new regulations would 
not be more favorable to the veteran's claim because they 
have more specific standards for evaluating skin 
disabilities.  A rating in excess of 10 percent under the new 
criteria for Diagnostic Code 7800 requires that the veteran 
have disfigurement of the head, face, or neck, with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features, or; with 
two or three characteristics of disfigurement.  In the 
veteran's case, as will be discussed in detail below, VA 
examination reports do not indicate that that the veteran has 
a keloid formation on his face, or gross distortion or 
asymmetry of one feature or paired set of features; nor does 
he experience at least two of the characteristics of 
disfigurement.  Therefore, the Board finds that the former 
schedular criteria in effect prior to August 30, 2002, are 
more favorable to the veteran because of their less rigorous 
and specific standards for evaluating skin disabilities.  For 
these reasons, the regulations in effect prior to August 30, 
2002, will be applied.

Even applying the old schedular criteria to the existing 
facts, however, the Board finds that the evidence of record 
does not demonstrate the requisite objective manifestations 
for a disability rating in excess of the currently assigned 
10 percent under Diagnostic Code 7800.  Although the veteran 
does have neck scarring, the evidence does not show that the 
scarring is severe or is manifested by a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

At a June 1998 VA scar examination, the veteran reported 
having no symptoms associated with his scarring.  Physical 
examination revealed that the veteran had two, two-and-one-
half centimeter (cm) surgical scars and a one cm surgical 
scar on the right cervical paraspinal region.  There was no 
tenderness, adherence, ulceration, elevation or depression, 
tissue loss, inflammation, disfigurement, or limitation of 
function noted.  When examined by VA in July 2000, the 
diagnoses included an asymptomatic right neck scar.  Most 
recently, when examined in April 2006, the examiner found a 
diagonally oriented scar measuring five cm in length.  It was 
depressed approximately 0.2 cm, was freely moveable with 
surrounding tissue, and texture appeared normal.  There was 
no adherence to underlying tissue, no atrophy, no ulceration, 
no breakdown of the skin, and no underlying soft tissue 
damage, inflammation, edema, or keloid formation.  There was 
no induration or inflexibility of the skin near the scar, nor 
was there any limitation of movement due to the scar.  The 
examiner noted that the scar was superficial.  

In addition, the Board has considered Diagnostic Codes 7803 
and 7804.  Absent objective evidence that the scarring is 
poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration, a separate compensable 
rating is not warranted under either Code.  In addition, the 
evidence does not indicate that the veteran's service-
connected neck scarring causes any functional limitation.  
Consequently, a separate compensable rating is not assignable 
for scarring under Diagnostic Code 7805.

In light of the foregoing, the Board finds that there is no 
basis under any of the relevant Diagnostic Codes for awarding 
an increased rating.  The Board thus concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim must be denied. Gilbert, supra.  

C.  Tuberculous Lymphadenitis

The Court has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 30 
percent evaluation would satisfy his appeal for a higher 
evaluation of his service-connected inactive cervical 
tuberculous lymphadenitis.  Nor has he or his representative 
otherwise suggested that the maximum rating available for 
that disability is not being sought.   Therefore, the Board 
concludes that the issue of entitlement to a higher rating 
for service-connected inactive cervical tuberculous 
lymphadenitis remains open and is properly before the Board.  

The veteran's inactive cervical tuberculous lymphadenitis was 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7710.  
Diagnostic Code 7710 pertains to tuberculosis adenitis, 
either active or inactive.  It provides that the disability 
is to be rated according to 38 C.F.R. § 4.88c or § 4.89, 
whichever is appropriate.  38 C.F.R. § 4.117, Diagnostic Code 
7710.  Section 4.88(c) applies to ratings for inactive 
nonpulmonary tuberculosis initially entitled after August 19, 
1968, whereas § 4.89 applies to that disability when 
entitlement existed on August 19, 1968.  Since the veteran 
was so entitled on August 19, 1968, the provisions of § 4.89 
are applicable.

Section 4.89 provides graduated ratings for inactive 
nonpulmonary tuberculosis.  38 C.F.R. § 4.89.  Under those 
graduated ratings, inactive non-pulmonary tuberculosis 
warrants a 100 percent evaluation for two years after the 
date of inactivity, following active tuberculosis which was 
clinically identified during active service or subsequently 
thereto.  38 C.F.R. § 4.89.  A 50 percent evaluation is 
assigned during the period from the third through the sixth 
year after the date of inactivity, and a 30 percent 
evaluation is assigned during the period from the seventh 
through eleventh years of inactivity.  Id.  Thereafter, in 
the absence of a schedular compensable permanent residual, a 
zero percent evaluation is warranted.  Id.  Such a graduation 
of ratings is evident in the veteran's case when, by a 
November 1954 rating decision, the graduated ratings were 
assigned, eventually becoming non-compensable.

Thus, in order for the veteran to now receive a compensable 
disability evaluation, the evidence would have to show that 
he has a permanent residual of his tuberculous lymphadenitis 
or that tuberculosis is now active.  Historically, the 
veteran's service medical records show that, in July 1944, he 
was found to have tuberculosis of the lymph glands on the 
right supraclavicular area.  In October 1944, a pathologist 
diagnosed chronic lymphadenitis, histologically consistent 
with tuberculosis.  A final diagnosis of cervical adenitis, 
due to tuberculosis, right side was provided after a positive 
tuberculin test.

Post-service VA records show that the veteran was 
hospitalized in September 1948, the mass in the right side of 
the neck was biopsied and reported as tuberculosis of the 
cervical lymph node, and was reported as "healed."  In 
August 1949, a cervical adenectomy was performed.  When 
hospitalized in September 1952, labs were negative for 
tuberculosis.  When examined by VA in October 1953, there was 
apparent inactivity in the lymphadenitis tuberculosis of the 
cervical lymph glands.  Subsequent treatment records show no 
evidence of active tuberculosis.  Thus, based strictly on the 
criteria used for evaluating the veteran's disability, since 
there is no evidence of active TB in nearly 50 years, a 
compensable rating is not warranted.  

However, although the veteran did not suffer from active 
tuberculosis, he claimed to be suffering from residual neck 
pain, which he contended was due to his service-connected 
disability.  The veteran was afforded a VA examination in 
October 1999 in furtherance of this contention.  In the 
course of that examination, the veteran complained of having 
had persistent neck pain at the areas of the radiation and 
biopsy associated with his service-connected tuberculosis.  
Range of motion of the cervical spine revealed flexion to 45 
degrees, limited by pain at 40 degrees; extension to 55 
degrees, limited by pain at 50 degrees, left and right 
bending was 40 degrees, limited by pain at 40 degrees, and 
bilateral rotation to 70 degrees, limited by pain at 70 
degrees.  The diagnoses included recurrent pain in the neck 
region secondary to the tuberculosis lymphadenitis the 
veteran incurred while in the military.  As a result, the 
veteran was found by the Board in its January 2003 decision 
to have a schedular compensable residual, and, as noted, was 
awarded a 30 percent rating for severe limitation of motion 
of the cervical spine under Diagnostic Code 5290.

Also as noted, the veteran was afforded two VA examinations 
on remand.  At his January 2005 examination, he stated that 
he had symptoms relative to his neck approximately once per 
year.  He also reported that once every six months he 
developed transient swelling of the lymph glands in his neck 
that reportedly lasted for as long as six months at a time.  
The examiner noted that no mention of this was found in the 
veteran's current clinical record.  The veteran reported that 
when the swelling occurred, it was not accompanied by chills, 
fever, or rigor, and generally was not painful.  The veteran 
reported that he was mainly aware of a tightness or 
discomfort in the throat area.  The examiner noted that there 
was no evidence of residual lymphadenopathy, indicating that 
the veteran's TB was inactive at the time.  

The April 2006 examiner conducted range of motion exercises 
of the cervical spine.  The veteran could flex his neck from 
zero to 45 degrees, limited by pain.  Extension was from zero 
to 55 degrees, limited by pain.  Rotation was limited by pain 
to 45 degrees to the right and 25 degrees to the left.  The 
veteran could tilt to 15 degrees bilaterally with mild pain.  
There was no limitation secondary to weakness, fatigability, 
incoordination, or flare-ups.  There was no difference in 
pain experienced during passive, active, and repetitive 
motions.  There were no incapacitating episodes or radiation 
of pain reported, and no neurologic findings, or effect on 
the usual occupational or daily activities.  MRI examination 
revealed diffuse degenerative disc disease (DDD) with large 
disc bulges from C4 through C7, and moderately severe central 
stenosis and osteophytes were noted.  

Significantly, this examiner opined that it is more likely 
than not that the cause of the veteran's ongoing pain and 
limitation of motion is the diagnosed severe diffuse 
degenerative disc disease and arthritis, as opposed to the 
focal lymph node removal associated with his TB.  Moreover, 
the examiner also opined that the veteran's DDD was not at 
least as likely as not due to or aggravated by his cervical 
adenectomy.  

It will be recalled that the Board's award of the present 30 
percent rating for this disability was based on an earlier 
assessment that the veteran's pain that caused severe 
limitation of range of motion of the cervical spine was 
associated with his TB.  Since the current evidence is that 
the pain and resultant limitation of range of motion is not 
associated with his service-connected TB, the Board cannot 
rely on the limitations imposed by pain on the veteran's 
cervical range of motion as a basis for any further increased 
rating for this disability.  While the Board will not disturb 
the previously awarded 30 percent rating for this disability, 
the Board's current analysis will be limited to the 
diagnostic codes related directly to TB.  Accordingly, the 
Board finds that a rating higher than the currently awarded 
30 percent is not warranted for the veteran's cervical 
tuberculous lymphadenitis.  This is so because the veteran's 
nearly 50 years of inactivity clearly do not warrant a 
compensable rating, let alone a rating higher than the 
currently assigned 30 percent, under the graduated ratings 
called for in § 4.89, which call for a zero percent 
evaluation after eleven years of inactivity.

The Board notes in passing that, even if it were to conclude 
that the pain and resultant limitation of range of motion the 
veteran experiences in the cervical spine was related to his 
service-connected disability, the evidence does not support a 
higher evaluation of the veteran's cervical spine disability 
under either the old (pre-September 26, 2003) or the new 
criteria for rating the spine.  This is so because the 
veteran is already receiving the highest rating available 
under the old Diagnostic Code 5290, limitation of motion of 
the cervical spine.  A higher award under the old criteria 
would require a showing of unfavorable ankylosis of the 
cervical spine or a fracture of the spine, neither of which 
is evident here.  38 C.F.R. § 4.71a (2003).  Under the new 
criteria for evaluating the spine, effective September 26, 
2003, a higher rating for the veteran's cervical spine 
disability would require a showing of unfavorable ankylosis 
of the entire cervical spine, which, again, is not the case 
here.  38 C.F.R. § 4.71a (2006).  

D.  Extraschedular Considerations

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that any service-connected disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  Given the lack of 
evidence showing unusual disability that is not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of these issues to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

III.  TDIU

Total disability is considered to exist when there is any 
impairment, that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Here, the veteran's service-connected disabilities consist of 
residuals of tuberculous lymphadenitis, evaluated as 30 
percent disabling; postoperative neck scarring, evaluated as 
10 percent disabling; and malaria, evaluated as 
noncompensably disabling.  The veteran thus does not meet the 
basic criteria for consideration for entitlement to TDIU on a 
schedular basis.  38 C.F.R. § 4.16.  Nevertheless, as noted 
above, the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, an issue before the Board is whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In the veteran's case, he reported that he had completed 
three years of grade school education.  He did not report any 
relevant vocational training after service.  A work history, 
compiled from information reported by the veteran, and 
examination reports show that he last worked in 1987 as a 
welder.  There is no evidence that he was ever awarded Social 
Security Administration disability benefits because of an 
inability to maintain employment.

Based on a review of the record, there is no indication that, 
after the veteran last worked in 1987, he was unable to work 
due to his service-connected inactive tuberculous 
lymphadenitis, malaria, and neck scarring.  In fact, medical 
evidence reflects that, when seen by VA in December 2000, it 
was the veteran's non-service-connected schizophrenia that 
the examiner found to cause total disability.  Moreover, on 
remand, the VA physician who examined the veteran in January 
2005 was asked to describe, based on examination of the 
veteran, what types of employment activities would be limited 
because of the veteran's service-connected malaria, 
postoperative neck scarring, and inactive cervical TB, and 
whether more than marginal employment would be feasible.  
That examiner specifically opined that, as regards his 
service-connected disabilities, the veteran is fully 
employable.  

Assignment of a total disability evaluation must be based 
solely upon the impairment due to service-connected 
disabilities; other, non-service-connected disabilities and 
advancing age may not be considered here.  Thus, while the 
veteran's advanced age, and the fact that he has had an 
amputation below the knee due to non-service-connected 
diabetes, as well as problems with coronary artery disease 
and renal failure, that have undoubtedly brought his 
employability into question, the Board finds that the 
combined effect of only service-connected disabilities does 
not cause unemployability in this veteran's case.  
Accordingly, the preponderance of the evidence is against the 
claim for TDIU benefits and the veteran's claim is denied.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

An increased (compensable) rating for malaria is denied.

An increased rating for postoperative scarring on the right 
side of the neck is denied.

An increased rating for residuals of inactive cervical 
tuberculous lymphadenitis is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


